COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 AFFILIATED COMPUTER SERVICES,                                  No. 08-10-00343-CV
 INC., and ACS COMMERCIAL                        §
 SOLUTIONS, INC.,                                                    Appeal from
                                                 §
                        Appellants,                              346th District Court
                                                 §
 v.                                                           of El Paso County, Texas
                                                 §
 GILBERT ISIDORO CALVILLO,                                        (TC # 2009-3756)
                                                 §
                        Appellee.


                                 MEMORANDUM OPINION

       Pending before the Court is Appellants’ unopposed motion to dismiss this appeal. See

TEX .R.APP .P. 42.1(a)(1). The motion is granted, and the appeal is dismissed. In accordance with

the parties’ agreement, each party will bear its own costs of appeal. See TEX .R.APP .P. 42.1(d).


May 11, 2011
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.